Citation Nr: 0823596	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-25 031A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which determined that new and material 
evidence had not been submitted to reopen the claim for 
hypertension and from an April 2007 rating decision by the 
VARO in San Juan, Puerto Rico which denied the claim of 
entitlement to service connection for tinnitus and granted 
the claim of entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable rating.  After the 
decisions were entered, the case was transferred to the 
jurisdiction of the RO in Louisville, Kentucky.

The veteran requested that he be afforded a Board hearing 
when he filed his substantive appeal as to the hypertension 
issue in July 2004.  He was informed in a March 2006 letter 
that he was scheduled for a hearing in May 2006.  In a May 
2006 statement the veteran requested that the hearing be 
rescheduled.  The veteran again requested a hearing when he 
filed his substantive appeal as to the tinnitus and hearing 
loss issues in October 2007.  The RO acknowledged the 
veteran's request for a hearing in a March 2008 letter.  In a 
May 2008 statement the veteran's representative indicated 
that the veteran desired to withdraw his hearing requests.  
Consequently, the Board will adjudicate the veteran's claims.  
See 38 C.F.R. § 20.704(e)


FINDINGS OF FACT

1.  The veteran does not have tinnitus attributable to his 
period of military service.

2.  The veteran's hearing loss is manifested by level I 
hearing in the right ear and level I hearing in the left ear.

3.  Service connection for hypertension was last denied in an 
unappealed December 1995 decision.

4.  The evidence received since the December 1995 decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating the claim of service connection for 
hypertension.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has not been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decisions wherein the veteran's claims 
were denied, the RO issued notice letters in October 2002 and 
December 2006 which advised the veteran of the evidence and 
information needed to substantiate his claim for hypertension 
and his claims for service connection for tinnitus and 
hearing loss.  These letters further advised the veteran of 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claims.

Furthermore, additional notice was provided in correspondence 
dated in March 2006 as to both the disability rating and 
effective date elements of his claims.  That letter advised 
the veteran as to the basis for assigning both disability 
ratings and effective dates, and explained the type of 
evidence necessary to substantiate claims for a higher 
evaluation and/or an earlier effective date.  Thus, the Board 
finds that the content of the notice provided in the October 
2002, December 2006, and March 2006 letters satisfies each of 
the elements specified by the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini and Dingess.

As to the post-adjudication timeliness of the March 2006 
notice letter, the record reflects that the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim for hypertension.  He had the 
opportunity to submit additional argument and evidence.  
Although his claim was not readjudicated following the 
issuance of the March 2006 notice letter, the record reflects 
that he subsequently responded to that letter by submitting 
additional evidence.  Furthermore, as the claims are being 
denied, the Board finds that any VCAA notice errors did not 
affect the essential fairness of the adjudication and any 
procedural defect caused by the timing of the notice was 
cured.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

As to the claim for hypertension, the Board notes that the 
veteran was provided a specific notice letter outlining the 
requirements to reopen a previously denied claim in a 
November 2007 letter.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the RO initial adjudicated that claim on a 
de novo basis in the April 2007 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen that claim in the Statement of the Case.  
In that document, the RO explained the criteria for reopening 
a previously denied claim and explained the basis of the 
prior denials.  The Board finds that a reasonable person 
would have understood what was needed to substantiate a claim 
to reopen, and that the veteran has not been prejudiced by 
any deficiency in Kent notice prior to the initial 
adjudication.  See Sanders, supra.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

II.  Factual Background

The veteran served on active duty from December 1952 to 
December 1972.  Service treatment records (STRs) are 
associated with the claims file.  The veteran's enlistment 
examination dated in November 1952 and re-enlistment 
examination dated in November 1956 did not include 
audiometric testing.  He was administered whispered voice 
hearing tests at those times and obtained a 15/15 for the 
right and left ears.  At a periodic examination dated in 
April 1969 audiometric testing revealed puretone thresholds, 
in decibels, for the right ear of 0 at 1000 Hertz, 0 at 2000 
Hertz, 20 at 3000 Hertz, and 65 at 4000 Hertz in the right 
ear and 0 at 1000 Hertz, 0 at 2000 Hertz, 15 at 3000 Hertz, 
and 55 at 4000 Hertz in the left ear.  At a periodic 
examination dated in October 1971 audiometric testing 
revealed puretone thresholds, in decibels, for the right ear 
of 15 at 1000 Hertz, 15 at 2000 Hertz, 10 at 3000 Hertz, and 
35 at 4000 Hertz in the right ear and 15 at 1000 Hertz, 15 at 
2000 Hertz, 20 at 3000 Hertz, and 20 at 4000 Hertz in the 
left ear.  And finally, at the veteran's retirement 
examination dated in April 1972 audiometric testing revealed 
puretone thresholds, in decibels, for the right ear of 0 at 
1000 Hertz, 0 at 2000 Hertz, 10 at 3000 Hertz, and 45 at 4000 
Hertz in the right ear and 0 at 1000 Hertz, 5 at 2000 Hertz, 
10 at 3000 Hertz, and 25 at 4000 Hertz in the left ear.  The 
records reflect that the veteran reported that his right ear 
was plugged in February 1968.  He denied tinnitus at that 
time.  He was assessed with acoustic trauma and treated with 
ear plugs.  No other ear disease was found at that time.  

A July 1973 VA examination did not reveal any complaints 
related to hearing loss or tinnitus.  

Associated with the claims file are treatment reports from 
Ireland Army Hospital dated from November 1973 to June 2003.  
Audiometric testing obtained in April 2002 revealed puretone 
thresholds, in decibels, for the right ear of 15 at 1000 
Hertz, 10 at 2000 Hertz, 65 at 3000 Hertz, and 75 at 4000 
Hertz in the right ear and 10 at 1000 Hertz, 15 at 2000 
Hertz, 50 at 3000 Hertz, and 65 at 4000 Hertz in the left 
ear.

Associated with the claims file are treatment reports from 
the U.S. Army Health Clinic dated from October 1984 to August 
1990.  Audiometric testing obtained in July 1985 revealed 
puretone thresholds, in decibels, for the right ear of 5 at 
1000 Hertz, 10 at 2000 Hertz, 35 at 3000 Hertz, and 60 at 
4000 Hertz in the right ear and 5 at 1000 Hertz, 10 at 2000 
Hertz, 45 at 3000 Hertz, and 55 at 4000 Hertz in the left 
ear.  Audiometric testing obtained in September 1987 revealed 
puretone thresholds, in decibels, for the right ear of 15 at 
1000 Hertz, 5 at 2000 Hertz, 40 at 3000 Hertz, and 60 at 4000 
Hertz in the right ear and 10 at 1000 Hertz, 5 at 2000 Hertz, 
45 at 3000 Hertz, and 55 at 4000 Hertz in the left ear.

Associated with the claims file are VA outpatient treatment 
reports dated from April 1973 to February 2008.  The records 
indicate that the veteran was seen for hearing aid fittings 
beginning in January 2004.   

The veteran was afforded a VA audiological examination in 
December 2006.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 10 at 1000 
Hertz, 25 at 2000 Hertz, 70 at 3000 Hertz, and 75 at 4000 
Hertz with an average decibel loss of 45.  Puretone 
thresholds, in decibels, for the left ear of 25 at 1000 
Hertz, 40 at 2000 Hertz, 70 at 3000 Hertz, and 75 at 4000 
Hertz with an average decibel loss of 53.  Speech testing 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.  The veteran 
reported military noise exposure.  He stated that he had 
constant bilateral tinnitus but said he could not recall the 
time of the onset of tinnitus.  The examiner opined that the 
veteran's tinnitus was not the result of military activity 
because his reported medical history failed to associate 
closely his years of military service and the onset of 
tinnitus.  

The veteran was afforded a VA audiological examination in 
January 2008.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 15 at 1000 
Hertz, 25 at 2000 Hertz, 75 at 3000 Hertz, and 75 at 4000 
Hertz with an average decibel loss of 48.  Puretone 
thresholds, in decibels, for the left ear of 25 at 1000 
Hertz, 40 at 2000 Hertz, 65 at 3000 Hertz, and 65 at 4000 
Hertz with an average decibel loss of 49.  Speech testing 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.  The veteran 
reported noise exposure in service and occupational and 
recreational noise exposure since service.  He indicated that 
he had constant bilateral tinnitus with an onset five years 
prior.  The etiology was noted to be unknown.  

III.  Legal Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The available record does not show that the veteran 
complained of tinnitus during service.  In fact, the veteran 
denied tinnitus when he was seen for a plugged right ear in 
February 1968.  Furthermore, he has not since asserted that 
he experienced tinnitus in service.  In fact, during his 
first VA examination, he was unable to recall when it had its 
onset, and during the second VA examination, he reported that 
it first began only five years before.

While the veteran is capable of providing information 
regarding his exposure to noise in service, and that he now 
experiences ringing in his ears, as a layperson, he is not 
qualified to offer medical opinions.  The Board notes that 
the veteran has alleged that his tinnitus is related to his 
noise exposure in service.  While the veteran is capable of 
providing information regarding the current condition of his 
tinnitus, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The December 2006 VA examiner has stated that the 
veteran's tinnitus was not the result of military activity 
because his reported medical history failed to associated 
closely his years of military service and the onset of 
tinnitus.  At the January 2008 VA examination the veteran 
reported that his tinnitus began five years prior and the 
examiner indicated that the etiology was unknown.  In light 
of the absence of other evidence of record to contradict the 
medical opinion evidence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for tinnitus.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

A review of the December 2006 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level I and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the veteran's 
case, that results in a noncompensable rating.  

A review of the January 2008 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86 
using the January 2008 results.  

The combination of level I and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  As noted above, the ratings for disability 
compensation for hearing loss are determined by the 
mechanical application of the criteria in Table VI and Table 
VII.  See Lendenmann, supra.  In the veteran's case, that 
results in a noncompensable rating.  

There is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the veteran's hearing loss disability.  
Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating.

Additionally, there is no evidence showing an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that service-connected disability can have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of these issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
hearing loss.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).  




C.  New and Material Evidence

The veteran originally filed a claim of entitlement to 
service connection for hypertension in November 1972.  The 
claim was denied in a February 1973 rating decision.  Notice 
of the denial and of appellate rights was provided in March 
1973.  The veteran submitted a timely Notice of Disagreement 
but failed to submit a substantive appeal.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007).  The veteran subsequently filed claims of 
entitlement to service connection for hypertension in July 
1982, April 1992, and November 1995.  Notice of the denial 
and of appellate rights were provided in November 1982, 
October 1992, and December 1995.  The veteran did not appeal 
the denials.  The denials of his claim consequently became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2007).  As a 
result, a claim of service connection for hypertension may 
now be considered on the merits only if new and material 
evidence has been received since the time of the last final 
adjudication, in this case December 1995.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for hypertension was last denied in a December 
1995 decision.  The evidence of record at the time of the 
last decision consisted of the veteran's STRs, a VA 
examination dated in July 1973, VA outpatient treatment 
reports dated in April 1973, and treatment records from 
Ireland Army Hospital dated from January 1982 to August 1991.  

The veteran's STRs do not document any complaints, findings, 
or treatment related to hypertension.  These records do show 
that the veteran was treated for episodes of chest pain from 
1968 to 1972, which were attributed to excessive drinking.  
EKG was found to be normal, and it was concluded that there 
was no symptomatology suggestive of cardiopulmonary disease.

The July 1973 VA examination revealed blood pressure readings 
of 140/80 on two readings.  The veteran indicated that he had 
high blood pressure but was not on any medication.  No 
clinical diagnosis of either high blood pressure or 
hypertension was noted.  

The veteran claim was denied in February 1973 because the 
veteran's STRs did not indicate that the veteran had 
hypertension in service nor did the evidence show a diagnosis 
at that time.  The claim was denied on subsequent occasions 
because the evidence failed to show a diagnosis of 
hypertension prior to 1982.  The veteran's claim was last 
denied in December 1995 because the veteran failed to submit 
new and material evidence showing a diagnosis of hypertension 
during service or within one year of service.  The RO did not 
reopen the claim.  

The veteran submitted an application to reopen his claim of 
service connection for hypertension in October 2001.  
Evidence received since the December 1995 decision consists 
of additional records from Ireland Army Hospital dated from 
November 1973 to June 2003, treatment records from the U.S. 
Army Health Clinic dated from October 1984 to August 1990, VA 
outpatient treatment reports dated from January 2004 to 
February 2008, and VA audiological examination reports dated 
in December 2006 and January 2008.  

Some of the treatment reports from Ireland Army Hospital are 
new in that they were not of record before; however, they are 
not material.  The records reveal continued treatment for 
hypertension and/or high blood pressure starting in 1982.  
However, there is no indication in these records that the 
veteran's hypertension had its onset in service, or is 
otherwise related to service.  

The treatment records from the U.S. Army Health Clinic are 
new in that they were not of record before; however, they are 
not material.  The records reveal treatment for hypertension 
starting in 1984; however, these records also fail to link 
hypertension to the veteran's military service.  

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  They 
do not document any complaints or treatment related to 
hypertension.  

With respect to the veteran's own lay contentions that his 
hypertension is related to service, the Board notes that 
these were already of record at the time of the last final 
denial.  Thus, they are cumulative and do not raise a 
reasonable possibility of substantiating the claim.

In summary, the newly received evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the veteran's claim.  It does not tend to 
prove any point not already established in 1995.  The 
veteran's claim was denied in December 1995 because the 
veteran presented no new and material evidence to establish a 
nexus between his hypertension and the veteran's period of 
active military service.  None of the newly received records 
provides an opinion linking hypertension to the veteran's 
period of service.  In other words, the newly received 
evidence merely refers to treatment for the veteran's 
hypertension since 1982, but the evidence does not tend to 
establish that the veteran's hypertension is related to his 
military service.  The evidence falls short of raising a 
reasonable possibility of substantiating the claim.  Without 
some evidence tending to prove a nexus to service, the 
information received since the prior final denial may not be 
considered new and material evidence.  In the absence of new 
and material evidence, the veteran's claim is not reopened.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  

The application to reopen a claim of entitlement to service 
connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


